DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 11/17/2020 has been received and entered into record. As a result, claims 1-23 are canceled and claims 24-45 are added. Therefore, claims 24-45 are presented for examination.

Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35 recites, "a heat dissipation structure connected to each thermoelectric device to dissipate heat from each device to atmosphere external to the enclosure [line 1]." The examiner suggests, "a heat dissipation structure connected to a thermoelectric device to dissipate heat from the thermoelectric device to atmosphere external to the enclosure."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Remillard et al. ("Remillard") [U.S. Pub. 2007/0200064] in view of O'Keeffe [U.S. Pub. 2018/0074175] further in view of Thrush et al. ("Thrush") [U.S. Pub. 2016/0104806].

With regard to claim 24, Remillard teaches a method of expanding the range of working environments in which a 3-D or depth sensor can operate without damaging or degrading the measurement performance of the sensor ("Night vision systems have a preferred wavelength operating range. When a night vision system is operated outside this range the received illumination decreases negatively, affecting image quality of the night vision system [par. 0008]" and "vision system that maintains a desired operating range of the light source [par. 0012]" and "the receiver 92 may be in the form of a charge-coupled device (CCD) camera or a complementary metal oxide semiconductor (CMOS) camera [par. 0046]"), 
the system having a rigid support structure ("The illumination system 16 is configured to be mounted within an overhead console 30 [par. 0029]" and [fig. 3: Cooling Assembly (61), Heat Sink (64)]) and a plurality of optoelectronic components ("The optical system 44 includes the light assembly 42, a light coupler 52, and a beam-forming optic 54 [par. 0033]") fixedly supported on the support structure ("The illumination system 16 is configured to be mounted within an overhead console 30 [par. 0029]" and [fig. 3: Cooling Assembly (61), Heat Sink (64)]), the method comprising the steps of: 
providing an enclosure for the system ("The illumination system 16 is configured to be mounted within an overhead console 30 [par. 0029]"), 
wherein the system includes an optically transparent window through which the system projects and receives ("laser emission and filter transmission-window [par. 0054]" and "the filter 94 is positioned between the lens 96 and the receiver 92 [par. 0048]") visible and near-visible radiation ("the term "near infrared light" refers to light having wavelengths within the infrared light spectrum (750 nm to 1000 nm) and light having wavelengths near or just outside of the infrared light spectrum [par. 0027]") and wherein the window has an outer surface (see [fig. 4] where Lens (96) has an outer surface); 
receiving an electrical signal indicative of a temperature of an interior of the enclosure ("thermal sensor 60 generates a light source temperature signal in response to temperature of the light source 46 [par. 0058]");
determining whether the temperature of the interior is within an operational temperature range of the sensor ("the controller 50 compares temperature of the light source with the maximum temperature limit and the minimum temperature limit [par. 0060]"); 
activating at least one device to either cool or heat the interior of the enclosure based on whether the determined temperature is above or below the range, respectively  ("when the temperature of the light source 46 is less than or equal to the maximum temperature limit, the controller 50 activates the heater 63 to increase temperature of the light source [par. 0061]" and "when the temperature of the light source 46 is greater than or equal to the minimum temperature limit the controller 50 activates the cooling device 62 to draw thermal energy out and away from the light source [par. 0062]").
Although Remillard teaches the vision system and enclosure (as presented above), Remillard does not explicitly teach the entire vision system including the sensor within the enclosure.
In an analogous art (sensors), O'Keeffe teaches a 3-D/depth sensor within an enclosure of a vision system (see [fig. 1B] where Laser (121) and detector (122) are in an enclosure).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Remillard's system by including the sensor within the enclosure as taught by O'Keeffe, because making the sensor integral to the enclosure would have been an obvious engineering choice to allowing the vision system to be more compact.
Although Remillard teaches using a device to heat or cool and maintaining the temperature of the system (as presented above), Remillard does not explicitly teach the device being a thermoelectric device and ensuring that the temperature of the outer surface of the window does not fall below dew point of the ambient environment of the sensor to minimize condensation on the window. 
In an analogous art (sensor assemblies), Thrush teaches maintaining temperature within an enclosure by utilizing a thermoelectric cooler and ensuring that the temperature of the outer surface of a window does not fall below dew point of the ambient environment of a sensor to minimize condensation on the window ("a cooled camera system often includes a CCD or CMOS coupled on or to a thermoelectric cooler (TEC) with a heat exchange mechanism. The thermal energy drawn or generated by the TEC can be repurposed to heat other elements of the image sensor assembly. Thus, in some embodiments of the present disclosure, heat pumped out by the TEC is conducted to a sensor window 
Thrush further teaches, "the temperature of the insulating space 313 does not drop such that condensation forms on the image sensor 302 or image sensor cover 308 in a manner that would occlude or disrupt light travelling long the optical path 303 [par. 0042]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Remillard and O'Keeffe's teachings of maintaining the temperature within the sensor enclosure, to include Thrush's teaching of ensuring that the temperature of the outer surface of the window does not fall below a dew point, for the benefit of preventing disruption of the sensor functionality. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Remillard's temperature maintaining device, to include the thermoelectric device as taught by Thrush, since both types of devices are known in the art to maintain temperatures of components and one of ordinary skill in the art would recognize that such a modification would predictable allow the vision system of Remillard to effectively maintain a desired temperature within the enclosure. 

With regard to claim 25, the combination above teaches the method as claimed in claim 24. Remillard in the combination further teaches wherein the support structure is thermally conductive ("Thermal energy is absorbed by the heat sink 64 from the light assembly 42 and is radiated into cooling assembly 61 [par. 0037]" and "cooling device 62 is in thermal communication with the heat sink 64, via an air sleeve 66 [par. 0039]").  

With regard to claim 26, the combination above teaches the method as claimed in claim 24. Remillard in the combination teaches the method further comprising transferring heat between the support structure and the at least one thermoelectric device ("Thermal energy is absorbed by the heat sink 64 from the light assembly 42 and is radiated into cooling assembly 61 [par. 0037]" and "cooling device 62 is in thermal communication with the heat sink 64, via an air sleeve 66 [par. 0039];" the thermoelectric device as taught by Thrush).  

With regard to claim 27, the combination above teaches the method as claimed in claim 24. Remillard in the combination further teaches wherein the optoelectronic components include a pattern emitter configured to project a known pattern of radiation ("The illumination system 16 generates an illumination beam 20 having a beam pattern 22, which is directed towards a target area 24 that is forward of the vehicle 14 [par. 0028]") and 
one or more detectors configured to analyze the radiation pattern as it is cast onto a surface ("Portions of the illumination beam 20 are reflected off objects (not shown) within the target area 24 and are received by the receiver system 18 having a receiver system controller [par. 0028]").  

Claims 29-39, 41-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Remillard in view of O'Keeffe further in view of Katzlinger et al. ("Katzlinger") [U.S. Pub. 2016/0284525].

With regard to claim 29, Remillard teaches a system for expanding the range of working environments in which a 3-D or depth sensor can operate without damaging or degrading the measurement performance of the sensor ("Night vision systems have a preferred wavelength operating range. When a night vision system is operated outside this range the received illumination decreases negatively, affecting image quality of the night vision system [par. 0008]" and "vision system that maintains a desired operating range of the light source [par. 0012]" and "the receiver 92 may be in the form of a charge-coupled device (CCD) camera or a complementary metal oxide semiconductor (CMOS) camera [par. 0046]"), 
the system having a rigid support structure ("The illumination system 16 is configured to be mounted within an overhead console 30 [par. 0029]" and [fig. 3: Cooling Assembly (61), Heat Sink (64)]) and a plurality of optoelectronic components ("The optical system 44 includes the light assembly 42, a light coupler 52, and a beam-forming optic 54 [par. 0033]") fixedly supported on the support structure ("The illumination system 16 is configured to be mounted within an overhead console 30 [par. 0029]" and [fig. 3: Cooling Assembly (61), Heat Sink (64)]), the system comprising: 
an enclosure for enclosing the support structure and the supported optoelectronic components within an interior of the enclosure ("The illumination system 16 is configured to be mounted within an overhead console 30 [par. 0029]" and [fig. 3]), 
wherein the enclosure includes an optically transparent window through which the system projects and receives ("laser emission and filter transmission-window [par. 0054]" and "the filter 94 is positioned between the lens 96 and the receiver 92 [par. 0048]") visible and near-visible radiation ("the ; and
a temperature control circuit including a controller to monitor interior temperature within the enclosure and to regulate temperature within the enclosure to be within an operational temperature range of the sensor based on the monitored temperature ("when the temperature of the light source 46 is less than or equal to the maximum temperature limit, the controller 50 activates the heater 63 to increase temperature of the light source [par. 0061]" and "when the temperature of the light source 46 is greater than or equal to the minimum temperature limit the controller 50 activates the cooling device 62 to draw thermal energy out and away from the light source [par. 0062]").  
Although Remillard teaches the vision system and enclosure (as presented above), Remillard does not explicitly teach the entire vision system including the sensor within the enclosure.
In an analogous art (sensors), O'Keeffe teaches a 3-D/depth sensor within an enclosure of a vision system (see [fig. 1B] where Laser (121) and detector (122) are in an enclosure).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Remillard's system by including the sensor within the enclosure as taught by O'Keeffe, because making the sensor integral to the enclosure would have been an obvious engineering choice to allowing the vision system to be more compact.
	Although Remillard teaches maintaining the temperature within the enclosure (as presented above), the combination of Remillard and O'Keeffe does not explicitly teach wherein the enclosure further includes insulating materials disposed within the interior of the enclosure to ensure that the temperature of the outer surface of the window does not fall below dew point of the ambient environment of the sensor to minimize condensation on the window.
	In an analogous art (sensor assemblies), Katzlinger teaches where an enclosure further includes insulating materials disposed within the interior of the enclosure to minimize condensation ("the light detector 208 may include insulation material that further thermally isolates the PMT device 242 and prevents condensation [par. 0037]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Katzlinger's concept of insulating the interior of an enclosure, with the vision system of Remillard and O'Keeffe, for the benefit of preventing condensation and ensuring the integrity of the vision system. 


With regard to claim 30, the combination above teaches the system as claimed in claim 29, Remillard in the combination further teaches wherein the support structure is thermally conductive  ("Thermal energy is absorbed by the heat sink 64 from the light assembly 42 and is radiated into cooling assembly 61 [par. 0037]" and "cooling device 62 is in thermal communication with the heat sink 64, via an air sleeve 66 [par. 0039]")  and wherein the control circuit includes at least one device controlled by the controller to transfer heat between the support structure and atmosphere external to the enclosure ("The thermal system 11 circulates air around a perimeter 68 of the heat sink 64 and disperses thermal energy from the heat sink 64 into an air gap 70 between a headliner 72 and a roof 74 of the vehicle 14, thereby cooling the heat sink 64 and thus the light assembly 42 and light source 46 [par. 0037];" where O'Keeffe is relied upon to teach the vision system within an enclosure).  
Athough Remillard teaches using a device to heat or cool and maintaining the temperature of the system (as presented above), Remillard does not explicitly teach the device being a thermoelectric device. 
Katzlinger in the combination teaches where it is known in the art to use a thermoelectric device ("The light detector 208 may generally include a PMT device (or PMT module) 242, a thermoelectric (or Peltier) cooling device 244, a heat sink 246, and a thermally conductive shield 248 [par. 0029]")
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Remillard's temperature maintaining device, to include the thermoelectric device as taught by Katzlinger, since both types of devices are known in the art to maintain temperatures of components and one of ordinary skill in the art would recognize that such a modification would predictable allow the vision system of Remillard to effectively maintain a desired temperature within the enclosure. 

With regard to claim 31, the combination above teaches the system as claimed in claim 30. Katzlinger in the combination further teaches wherein the at least one thermoelectric device comprises at least one Peltier device supported by the enclosure ("a thermoelectric (or Peltier) cooling device 244 [par. 0029]").  

With regard to claim 32, the combination above teaches the system as claimed in claim 29. Remillard in the combination further teaches wherein the control circuit includes a temperature transducer positioned within the interior of the enclosure to monitor the temperature within the enclosure ("The thermal sensor 60 is thermally coupled to and senses the temperature of the light source 46 and may be in the form of a thermistor or other temperature-sensing device known in the art. The thermal sensor 60 may be part of the light assembly 42 and located within the light housing 48 [par. 0038]").  

With regard to claim 33, the combination above teaches the system as claimed in claim 32. Remillard in the combination further teaches wherein the temperature transducer comprises a temperature probe ("The thermal sensor 60 is thermally coupled to and senses the temperature of the light source 46 and may be in the form of a thermistor or other temperature-sensing device known in the art [par. 0038]").  

With regard to claim 34, the combination above teaches the system as claimed in claim 30. Remillard in the combination further teaches wherein the control circuit includes at least one transfer pipe or bar to transfer heat between the at least one thermoelectric device and the support structure ("Thermal energy is absorbed by the heat sink 64 from the light assembly 42 and is radiated into cooling assembly 61 [par. 0037];" where Katzlinger in the combination takes the thermoelectric device taking the place of the heater).  

With regard to claim 35, the combination above teaches the system as claimed in claim 29. Remillard in the combination further teaches wherein the control circuit includes a heat dissipation structure connected to a device to dissipate heat from the device to atmosphere external to the enclosure ("The thermal system 11 circulates air around a perimeter 68 of the heat sink 64 and disperses thermal energy from the heat sink 64 into an air gap 70 between a headliner 72 and a roof 74 
Athough Remillard teaches using a device to heat or cool and maintaining the temperature of the system (as presented above), Remillard does not explicitly teach the device being a thermoelectric device. 
Katzlinger in the combination teaches where it is known in the art to use a thermoelectric device ("The light detector 208 may generally include a PMT device (or PMT module) 242, a thermoelectric (or Peltier) cooling device 244, a heat sink 246, and a thermally conductive shield 248 [par. 0029]")
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Remillard's temperature maintaining device, to include the thermoelectric device as taught by Katzlinger, since both types of devices are known in the art to maintain temperatures of components and one of ordinary skill in the art would recognize that such a modification would predictable allow the vision system of Remillard to effectively maintain a desired temperature within the enclosure.

With regard to claim 36, the combination above teaches the system as claimed in claim 35. Remillard in the combination further teaches wherein the control circuit includes at least one element to direct air to flow across the heat dissipation structure ("The thermal system 11 circulates air around a perimeter 68 of the heat sink 64 and disperses thermal energy from the heat sink 64 [par. 0039]").  

With regard to claim 37, the combination above teaches the system as claimed in claim 29. Remillard in the combination further teaches wherein the control circuit includes control logic to determine when the interior temperature is within the operational temperature range ("when the temperature of the light source 46 is less than or equal to the maximum temperature limit, the controller 50 activates the heater 63 to increase temperature of the light source [par. 0061]" and "when the temperature of the light source 46 is greater than or equal to the minimum temperature limit the controller 50 activates the cooling device 62 to draw thermal energy out and away from the light source [par. 0062]").  

With regard to claim 38, the combination above teaches the system as claimed in claim 29. Katzlinger in the combination further teaches wherein the enclosure is an airtight, thermally-insulated enclosure ("The sealing glue 261 may provide alternative or additional protection of the interior of the PMT device 242 from ambient conditions … the light detector 208 may include a first insulation material (e.g., insulating structure 250) and a second insulation material (e.g., sealing glue 261) [par. 0038]").  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have utilized the teachings of Katzlinger's insulated enclosure and sealing glue, with the vision system in an enclosure as taught by Remillard and O'Keeffe, to make the vision system enclosure air tight for the benefit of being able to more easily maintain temperatures within the enclosure.

With regard to claim 39, the combination above teaches the system as claimed in claim 29. Remillard in the combination further teaches wherein the support structure comprises a thermally-conductive sensor rail ("Thermal energy is absorbed by the heat sink 64 from the light assembly 42 and is radiated into cooling assembly 61 [par. 0037]" and "cooling device 62 is in thermal communication with the heat sink 64, via an air sleeve 66 [par. 0039]").  

With regard to claim 41, the combination above teaches the system as claimed in claim 29. Remillard in the combination further teaches wherein the optoelectronic components include a pattern emitter configured to project a known pattern of radiation ("The illumination system 16 generates an illumination beam 20 having a beam pattern 22, which is directed towards a target area 24 that is forward of the vehicle 14 [par. 0028]").  

With regard to claim 42, the combination above teaches the system as claimed in claim 41. Remillard in the combination further teaches wherein the pattern emitter includes an IR laser diode source or other laser source ("the light source 46 is a near infrared diode laser, having desired monochromatic and illumination characteristics [par. 0032]") configured to operate at visible or near- visible wavelengths ("the term "near infrared light" refers to light having wavelengths within the infrared light spectrum (750 nm to 1000 nm) and light having wavelengths near or just outside of the infrared light spectrum [par. 0027]").  

With regard to claim 43, the combination above teaches the system as claimed in claim 42. Remillard in the combination further teaches wherein the optoelectronic components include a camera configured to view a scene at visible wavelengths ("The receiver 92 may be in the form of a charge-

With regard to claim 45, the combination above teaches the system as claimed in claim 42. Remillard in the combination further teaches wherein the optoelectronic components include one or more cameras or detectors configured to view the projected known pattern of radiation at a wavelength emitted by the laser source ("The illumination system 16 generates an illumination beam 20 having a beam pattern 22, which is directed towards a target area 24 that is forward of the vehicle 14 [par. 0028]" … "The receiver 92 may be in the form of a charge-coupled device (CCD) camera or a complementary metal oxide semiconductor (CMOS) camera [par. 0046]").

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Remillard in view of O'Keeffe in view of Thrush further in view of Katzlinger.

With regard to claim 28, the combination of Remillard, O'Keeffe, and Thrush teaches the method as claimed in claim 24. The combination does not explicitly teach wherein the step of ensuring includes the step of packing the interior of the enclosure with insulating materials.
In an analogous art (sensor assemblies), Katzlinger teaches packing the interior of an enclosure with insulating materials to minimize condensation ("the light detector 208 may include insulation material that further thermally isolates the PMT device 242 and prevents condensation [par. 0037]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied Katzlinger's concept of insulating the interior of an enclosure, with the vision system of Remillard, O'Keeffe, and Thrush for the benefit of preventing condensation and ensuring the integrity of the vision system. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Remillard in view of O'Keeffe in view of Katzlinger further in view of Thrush.

With regard to claim 40, the combination of Remillard, O'Keeffe, and Katzlinger teaches the system as claimed in claim 29. Although Remillard in the combination teaches the window for the 
	In an analogous art (sensor assemblies), Thrush teaches using a double-paned window ("a doubled concave sensor window 430 is positioned along the optical path 403 between the image sensor 402 and the sample region 401 [par. 0067]").
	Thrush further teaches, "The second window cavity 435 can similarly function as a supplementary insulation cavity, regulating the rate of thermal change directly in front of the first concave sensor window 432, maintaining an operational temperature in that space [par. 0067]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the window of Remillard, with the double-paned window of Thrush, for the benefit of providing better thermal regulation to the system of Remillard. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Remillard in view of O'Keeffe in view of Katzlinger further in view of Griffith et al. ("Griffith") [U.S. Pat. 6,459,951].

With regard to claim 44, the combination of Remillard, O'Keeffe, and Katzlinger teaches the system as claimed in claim 43. Although the combination teaches the camera (as presented in claim 43), the combination does not explicitly teach wherein the camera is configured to reject light originating from the laser source. 
In an analogous art (lenses) Griffith teaches a lens configured to reject light originating from a laser source ("Notch filter 307 acts to further reject light originating with laser 305, but allows other wavelengths of interest to pass freely [col. 8 lines 29-31]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Griffith's teachings of a lens to reject light originating from a source, with the teachings of Remillard, for the benefit of obtaining more accurate reflection results.  

Response to Arguments
Applicant’s arguments with respect to claims 24-45 have been considered but are moot because the arguments do not apply to the new grounds of rejection necessitated by Applicant's newly 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119